Exhibit 99.1 News Release Energy Partners, Ltd. 201 St. Charles Avenue, Suite 3400 (504) 569-1875 Energy Partners Appoints Three New Directors and Announces Slate for 2008 Annual Meeting New Orleans, Louisiana, April 1, 2008…Energy Partners, Ltd. (“EPL” or the “Company”) (NYSE:EPL) today announced that it has entered into an agreement with Carlson Capital, L.P., pursuant to which three new directors – James R. Latimer III, Bryant H. Patton, and Steven J. Pully – have been appointed to the Board, effective immediately.
